Citation Nr: 1045927	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-23 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to December 
1945.  The Veteran died in April 2007, and the appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision denying burial benefits by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The Veteran died in April 2007.

2.  At the time of his death, the Veteran was not in receipt of 
VA compensation or pension benefits, and he did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to have 
supported an award of compensation or pension effective prior to 
the date of his death.

3.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

4.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected burial 
allowance or plot or interment allowance have not been met.  38 
U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify claimants for VA benefits of any information 
necessary to submit in order to complete and support a claim, and 
to assist claimants in the development of any pertinent evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, it does not appear 
that the VCAA is applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  Claims for burial benefits 
are found in Title 38, United States Code, Chapter 23, not 
Chapter 51.  Accordingly, the Board finds that no further action 
is necessary, inasmuch as the VCAA is not for application in this 
case.

Nevertheless, the appellant was provided with notice of the 
regulations used to decide this case in a March 2009 statement of 
the case.  VA has also done everything reasonably possible to 
assist the appellant with respect to her claim for benefits.  
Consequently, any duty to notify and assist has been met.


Non-Service Connected Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is based 
upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.

Alternatively, burial benefits are also available for a person 
who dies from non-service-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 U.S.C.A. 
§ 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 
1701(4)) for hospital care under the authority of 38 U.S.C.A. § 
1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment, 
or care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. 
§ 3.1605(a).

The record shows that the appellant submitted an application for 
burial benefits in June 2007 and specified that she was not 
claiming that the cause of death was service connected.  At the 
time of the Veteran's death, he was not receiving VA compensation 
or pension benefits, nor was there a claim for pension or 
compensation pending at the time of his death.

The record shows that the Veteran was not separated from service 
for a disability incurred or aggravated in line of duty.  The 
Veteran's DD Form 214 does not indicate that he was separated 
from service due to physical or mental disability; rather, the 
record shows that he was separated for convenience of the 
government pursuant to de-mobilization following World War II.  

Additionally, there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision of a 
State, that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover burial 
and funeral expenses.  The Veteran's death certificate lists the 
place of cremation as the Mountain View Crematory in Tacoma, 
Washington.  Also, the appellant indicated on her June 2007 
application for burial benefits (VA Form 21-530) that that the 
Veteran was not buried in a cemetery owned by a state or the 
Federal government.  In light of the foregoing, burial benefits 
are not warranted under 38 C.F.R. § 3.1600(b).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the Veteran was not buried in a 
state or national cemetery.  As noted above, the appellant did 
not indicate in her application for burial benefits that the 
Veteran was buried at a state owned-cemetery.  See 38 C.F.R. §§ 
3.1600(f), 3.1604(d).

The appellant contends that the Veteran had a pending Application 
for Health Benefits submitted in March 2007, and that had VA 
timely processed that claim he would have been entitled to VA 
Nursing Home or hospitalization prior to his death.

Unfortunately, there is no basis in the law or regulations for 
authorization of the requested benefits based on a pending claim 
for Health Benefits filed by the Veteran filed prior to his 
death.  Simply put, the evidence of record does not show, and the 
appellant does not contend, that at the time of the Veteran's 
death he was admitted to a VA facility for hospital, nursing home 
or domiciliary care.  See 38 U.S.C.A. §§ 1710, 1711.  
Furthermore, the evidence does not show that the private medical 
facility that the Veteran was admitted to was under contract with 
VA.  See 38 U.S.C.A. § 1703.  In addition, the Veteran did not 
die while "en route" to a destination.

In this case, the Veteran died in a private medical facility, not 
a VA facility.  As such, the only way benefits can be authorized 
is if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.  There is no evidence to show 
that VA had contracted under 38 U.S.C.A. § 1703 with the private 
medical facility where the Veteran subsequently died.  

The law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The Board 
has no authority to act outside the constraints of the regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).

In conclusion, the Board sympathizes with the appellant for her 
loss and acknowledges that she has incurred an expense associated 
with the death of her father.  While the Board sympathizes with 
appellant's position, it has no discretion to provide such a 
payment when the evidence does not support the statutory 
eligibility requirements.  In this case, the evidence of record 
does not satisfy the threshold legal eligibility requirements for 
the burial benefits sought on appeal.  As the disposition of this 
claim is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Consequently, the benefits sought on appeal are denied.


ORDER

Entitlement to non-service-connected burial benefits is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


